Gbay, J.
The plaintiff claims the chattels in question, under the bankrupt act of 1867, o. 176, § 14, as being exempt from execution by the Gen. Sts. c. 133, § 32, cl. 5, as “ tools, implements and fixtures necessary for carrying on his trade or business.”
The well settled construction of this enactment is that it is intended for the protection of mechanics, artisans and handicrafts-*54men, and others whose manual labor and skill afford means of earning their livelihood. It has accordingly been applied to tailors, shoemakers, milliners, fiddlers and carriage makers. Dowling v. Clark, 1 Allen, 283, and 3 Allen, 570. Daniels v. Hayward, 5 Allen, 43. Rayner v. Whicher, 6 Allen, 292. Woods v. Keyes, 14 Allen, 236. Goddard v. Chaffee, 2 Allen, 395. Eager v. Taylor, 9 Allen, 156. But it has been held not to include those merely engaged in the business of buying and selling merchandise, nor to exempt the weights and measures, horses and carriages, or other articles, used by them in their trade. Wilson v. Elliot, 7 Gray, 69. Gibson v. Gibbs, 9 Gray, 62. Read v. Neale, 10 Gray, 242.
The only business in which the plaintiff was engaged was the keeping of a meat market and grocer’s shop. He was a shopkeeper and not a handicraftsman. He therefore fails to prove that the articles sued for were exempt from attachment or execution, and cannot maintain his action. Clapp v. Thomas, 5 Allen, 158.

Judgment for the defendant.